Citation Nr: 1550690	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (claimed as coronary artery disease), to include as secondary to diabetes mellitus, type II and herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for multiple myeloma, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1956 to March 1960. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of  October 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and St. Petersburg, Florida, respectively.

In August 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.

The issues of entitlement to service connection for peripheral neuropathy, asthma, and COPD have been raised in a July 2015 statement from the Veteran's private physician, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
FINDINGS OF FACT

1.  The competent and credible evidence of record is against a finding that the Veteran was directly exposed to herbicides during service.

2.  A heart condition, to include both ischemic heart disease and coronary artery disease, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  Diabetes mellitus, type II is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  Multiple myeloma is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

5.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed hypertension is etiologically related to a disease, injury, or event in service, to include as secondary to herbicide exposure.


CONCLUSIONS OF LAW

1.  A heart condition was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
3.  Multiple myeloma was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

4.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in May 2010, July 2010, and January 2011 letters, prior to the rating decisions now on appeal.  As such, VA has complied with its duty to notify.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and identified private treatment records with the file.  The file contains a March 2010 Formal Finding of Unavailability of Service Records, however, it appears that they were associated with the file in April 2010.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant Social Security Administration  records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board recognizes that the Veteran has not been afforded an examination for any of the conditions currently on appeal.  VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, although the first McLendon element appears to be satisfied as the private medical records submitted by the Veteran show a current diagnosis for each condition, there is no competent and credible evidence of record establishing that an event, injury, or disease affecting the Veteran's cardiovascular system, metabolic system, or skin occurred during his period of active duty service.  Service treatment records do indicate treatment for chest pain at various times, however, the diagnoses were clarified as a chest cold and bronchitis.  With respect to hypertension, for VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As will be discussed later, the Veteran's blood pressure was taken at his entrance and separation examinations, and at no point do the readings suggest the Veteran was suffering from hypertension.  In addition, with respect to all the issues on appeal, the Veteran has specifically asserted only that the conditions are related to herbicide exposure.  He has provided only a blanket assertion, if any, that the conditions are related to service in any other way and has failed to allege any specific facts linking the conditions to active duty, other than exposure to herbicides.  For this reason, and as he is not otherwise competent to testify with respect to complex medical issues such as heart disease, diabetes mellitus, hypertension, or multiple myeloma, the Board concludes that the second and third McLendon elements are not satisfied, and a return of this issue to the RO for additional development or consideration is not required. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the Veteran's service connection claims have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to service connection for his conditions on appeal.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).



II.  Service Connection Heart Condition, Diabetes, Myeloma

The Veteran is seeking service connection for a heart condition (originally claimed as coronary artery disease), diabetes mellitus, type II, and multiple myeloma.  He contends that while stationed in Guam as an Air Force policeman, he was exposed to herbicides, specifically Agent Orange.  The Veteran also originally claimed that his coronary artery disease was secondary to his diabetes.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

To establish entitlement to service-connected compensation benefits, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic" under 38 C.F.R. § 3.309(a), such as diabetes, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e)  will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  VA's Compensation & Pension Service (C&P) has also issued information concerning the use of herbicides in Thailand during the Vietnam War.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").  

The Veteran's claimed conditions of coronary artery disease, ischemic heart disease, diabetes mellitus, type II, and multiple myeloma are all listed under the provisions of 38 C.F.R. § 3.309(e).  Thus, if the Veteran was exposed to herbicide agents during his military service, service connection would be warranted.


Herbicide Exposure

As a preliminary matter, the Veteran has not asserted, and the evidence does not show, that the Veteran was ever in Vietnam or served within an air base in Thailand, and as a result, there is no presumption that the Veteran was exposed to herbicides.  

The Veteran has claimed that he was exposed to herbicide agents working security while stationed at Andersen Air Force Base in Guam.  The Veteran alleged that the Air Force routinely sprayed the air strips.  In addition, he claims that Agent Orange was stored at the Air Base, and when loaded into planes would leak in substantial amounts on the airstrip.  Strong winds would then blow the herbicide agent onto the servicemen around the airstrip, leaving the Veteran and others soaked in the substance.

The record contains a December 2011 Formal Finding of Unavailability of Herbicides Used in Guam from the Veterans Service Center, Military Records Specialist.  The Memorandum determined that the Veteran's claim for exposure to herbicide while stationed in Guam between March 1, 1958 and September 1, 1959, was unfounded.  The Memorandum indicated that all appropriate procedures had been followed in order to determine if the Veteran was exposed to herbicides on Guam.  The Memorandum outlined the efforts taken.  A January 2011 VCAA Duty to Assist letter was sent to the Veteran including a request for additional information regarding his exposure.  A December 2011 email was sent to the C&P Service requesting a review of the Veteran's statement regarding herbicide exposure.  A December 2011 response email from the C&P Service stated "Review of Department of Defense list of sites associated with herbicide use or testing does not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at any location on Guam, with the exception of a brief period of early herbicide storage there during the Korean War (1951-53)."  

The Board finds the Veteran's claimed exposure to herbicides while stationed in Guam to be outweighed by the more probative evidence to the contrary-namely, the Memorandum citing the C&P Service's response to herbicide use on Guam.  The response found no use of tactical herbicides in Guam, except for storage from 1951-53.  The Veteran was not stationed on Guam during this time period.  The Veteran is competent to state that he saw the Air Force spraying the Air Base and that he saw canisters leaking fluid on the airstrip, which would eventually come into contact with the Veteran and other servicemen.  However, the Veteran has not demonstrated that he is competent to identify herbicides, including those for which presumptions of service connection may apply.  38 C.F.R. § 3.307(a)(6).  In other words, he is competent to say that he saw spraying and he saw the leaking of substance onto the airstrip, but he is not competent to say that the observed spraying was herbicides, or that herbicides were leaked onto the airstrip.  

As previously stated, the Veteran has not alleged, and the evidence does not show, that he was every in Vietnam or Thailand.  Additionally, according to the M21-1MR at IV.ii.2.C.10.r, the applicable DoD list does not indicate that herbicides were used or stored in Guam.  Consequently, the most probative evidence shows that the Veteran was not directly exposed to any herbicide during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6).

The Veteran has referenced articles and other materials regarding Agent Orange use in Guam.  The Board has also considered these records, and observes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1)  (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33   (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the Veteran has not directly supplied these records.  Regardless, the records referenced do not specifically relate to the Veteran's particular case.  This evidence is generalized in nature.  In other words, it considers none of the specific facts in the Veteran's case, nor does it show the Veteran was exposed to herbicides while serving in Guam.  As such, the Board places little weight on these referenced records, and they are outweighed by other evidence of record outlined above, specifically the determination by DoD that herbicides were not used or stored on Guam during the Veteran's period of service.

The Veteran and his representative also referenced Board decisions granting presumptive service connection for veterans who served in Guam.  Importantly, each decision by the Board is necessarily based on review of the evidence of record in a particular claims file and accordingly has no precedential value toward adjudication of appeals by other claimants such as the present Veteran who may appear to be similarly placed.  See 38 C.F.R. § 20.1303.  Accordingly, prior Board decisions are entitled to no probative weight in determining whether the Veteran was exposed to herbicides while stationed in Guam.

The Board has also considered the July 2015 private opinion stating that the Veteran was exposed to herbicides while on Guam. The Board finds that the examiner is not competent to determine whether the Veteran was exposed to herbicides while stationed on Guam.

Thus, the Veteran's service connection claims for coronary artery disease, ischemic heart disease, diabetes mellitus, type II, and multiple myeloma as a result of exposure to Agent Orange in Guam must fail.  As discussed in detail above, however, the Board finds that there is no credible evidence that the Veteran was exposed to herbicides during service.  The Board adds that the Veteran's personnel records do not reflect any service in the Republic of Vietnam, and the Veteran has never asserted any service in-country Vietnam, such that exposure to herbicides may not be presumed.  38 C.F.R. § 3.307(a)(6)(iii). 

The Board also notes that there is no conclusive lay or medical evidence in the claims file of heart disease or diabetes mellitus in service or within one year of service so as to allow for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309(a). 

First, the most probative evidence does not show that he was diagnosed as having any of the conditions on appeal during service or within the first year following service.  The first medical evidence of a heart condition or diabetes is a March 2009 medical record submitted by the Veteran.  The first medical evidence of a skin condition is a September 1994 private medical record submitted by the Veteran.  None of these conditions are shown by credible evidence to have manifested to a compensable degree within the Veteran's first post-service year, service connection on a presumptive basis is not warranted.  In reaching this finding, the Board notes that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson 451 F.3d 1331, 1336   (Fed. Cir. 2006).  However, the Veteran has not asserted that his conditions began within a year of separation from service.

The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran has not alleged that he was continuously treated for a heart condition, diabetes mellitus, or multiple myeloma since service.  Again, the first medical evidence of a heart condition and diabetes was in March 2009, while the first medical evidence of myeloma in September 1994.

The only evidence of record suggesting any relationship between the Veteran's conditions and his active service are his own statements asserting Agent Orange exposure in Guam.  However, the Board has found that there is no competent or credible evidence of record of the Veteran's claimed herbicide exposure during service.  Also, the fact that the Veteran was not conclusively diagnosed with these conditions for decades after service weighs heavily against any alleged association to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  The only competent and credible evidence of record as to the etiology of the Veteran's heart condition, diabetes mellitus, and myeloma weighs against the claims. The Veteran has not presented a probative opinion to the contrary, despite having the opportunity to do so.

Finally, as the Veteran's diabetes mellitus is found to be unrelated to service, service connection for coronary artery disease cannot be awarded on a secondary basis.  See 38 C.F.R. § 3.310. 

As the preponderance of the evidence is against the claims for service connection for ischemic heart disease, coronary artery disease, diabetes mellitus, and multiple myeloma, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection Hypertension

The Board has decided to discuss the issue of service connection for hypertension separately, as it is the only condition on appeal which does not fall under the provisions of 38 C.F.R. § 3.309(e).

VA regulations set criteria for a diagnosis of hypertension.  Hypertension is properly diagnosed when diastolic blood pressure is predominantly 90mm. or greater, or the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Such readings must be confirmed two or more times on at least three different days.  Id. 

With respect to Shedden requirement (1), the Veteran has a current diagnosis of hypertension.  As a result, this requirement is met and the Board now turns to service connection requirements (2) and (3).

The record lacks any competent and credible evidence that the Veteran had any in-service treatment for or related symptoms of hypertension while on active duty.  As previously mentioned, the only blood pressure readings taken during service were at the March 1956 entrance examination and the March 1960 separation examination.  
At the March 1956 examination, the Veteran's diastolic blood pressure was 140 and systolic pressure 70.  At the March 1960 examination, the Veteran's diastolic blood pressure was 128 and systolic pressure 76.  These are not consistent with a diagnosis of hypertension.

To be clear, the Veteran's assertion that his hypertension is related to service has been limited to his claim of exposure to Agent Orange.  As explained above, the Board finds that the evidence supports a finding that the Veteran was not exposed to Agent Orange.  Thus, there is no evidence to support a finding that the Veteran's hypertension is related to his military service.

Furthermore, there is no medical evidence that the Veteran's hypertension began within a year of separation from active duty service.  Again, while the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions, Buchanan, supra, the evidence does not support a contention that the Veteran suffered from hypertension while in service or within a year of separation and the Veteran has not alleged so. 

Here the Veteran's singular contention regarding entitlement to service connection for hypertension is the result of exposure to herbicides.  As the Board has deemed that the evidence supports a finding that the Veteran was not exposed to herbicides, and there is no other evidence linking the Veteran's hypertension to his military service, service connection for hypertension is not warranted.



ORDER

Entitlement to service connection for ischemic heart disease (claimed as coronary artery disease), to include as secondary to diabetes mellitus, type II and herbicide exposure is denied. 

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure is denied.

Entitlement to service connection for multiple myeloma, to include as secondary to herbicide exposure is denied. 

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


